          Case 1:20-cv-00078-PAE Document 30 Filed 04/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TALON PROFESSIONAL SERVICES, LLC,

                                       Plaintiff,                        20 Civ. 78 (PAE)
                        -v-
                                                                              ORDER
CENTERLIGHT HEALTH SYSTEM INC., et al.

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On April 17, 2020, defendant filed a motion to dismiss the complaint under Rule 12 of

the Federal Rules of Civil Procedure. Dkt. 23. Although plaintiff has already amended its

complaint in response to an order of the Court to allege the citizenship of all members of the

LLC parties, see Dkt. 10 (order), Dkt. 15 (First Amended Complaint), under Rule 15, the Court

is to “freely give leave” to further amend a complaint “when justice so requires.”

       Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint in

response to the motion to dismiss by May 8, 2020. No further opportunities to amend will

ordinarily be granted. If plaintiff does amend, by May 29, 2020, defendant shall: (1) file an

answer; (2) file a new motion to dismiss; or (3) submit a letter to the Court, copying plaintiff,

stating that they rely on the previously filed motion to dismiss.1

       It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by May 8, 2020. Defendants’ reply, if any, shall be served

by May 15, 2020. At the time any reply is served, the moving party shall supply the Court with



1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
         Case 1:20-cv-00078-PAE Document 30 Filed 04/23/20 Page 2 of 2



an electronic courtesy copy of all motion papers, as PDF files, by emailing them to:

engelmayernysdchambers@nysd.uscourts.gov


       SO ORDERED.


                                                        PaJA.�
                                                  __________________________________
                                                        PAUL A. ENGELMAYER
                                                        United States District Judge
Dated: April 23, 2020
       New York, New York




                                              2
